DAUKSCH, Judge.
This is an appeal from an Opinion and Order from the Career Service Commission which affirmed the action of the appel-lee of dismissing the appellant from his employment as a vocational rehabilitation counselor. Our scope of review is limited and defined by Section 120.68, Florida Statutes (1977) and within those guidelines we find no error. There were certain disputed facts which were resolved by the factfind-ing body and after a resolution of those disputed facts there is substantial compe*1041tent evidence to warrant the finding of guilt. There was evidence the appellant disobeyed proper orders of his superior, failed to follow established standards of communications within the agency by “going over his supervisor’s head” to voice grievances and otherwise caused disruption, all of which led the employer to determine appellant’s presence was counter-productive. Appellant urges he was motivated by a proper consideration for his clients best interests and any breaches of the rules were not such to warrant such a harsh penalty as dismissal. We have no authority to review the penalty so long as it is within the limits allowed by law. Florida Real Estate Commission v. Webb, 367 So.2d 201. (Fla.1978). The penalty was within the limits of the authority of the appellee. Section 110.-061(1). Florida Statutes (1977).
AFFIRMED.
CROSS and ANSTEAD, JJ., concur.